Citation Nr: 1536309	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for the year 2012.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.  Thereafter, he had unverified periods of active duty for training and inactive duty training as a member of the National Guard.  

(The Veteran has perfected appeals of multiple service connection, increased rating, and other VA benefits claims; these will be the subject of a separate decision.)  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for a facial scar, for residuals of genital herpes, and for residuals of a fracture of the right thumb.  

2.  The Veteran's service-connected disabilities do not require the use of certain prosthetic or orthopedic appliances which tend to wear or tear clothing.  


CONCLUSION OF LAW

The criteria for a clothing allowance for the year 2012 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the veteran's outer garments.  

38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  

The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3).

In the present case, the Veteran has claimed entitlement to a clothing allowance based on use of a manual wheelchair and multiple orthopedic splints and braces of the wrists, ankles, elbows, knees, and back.  He requests an annual clothing allowance payment to cover the additional cost due to abnormal and premature wear of his clothing.  

The Veteran is currently service-connected for the following disabilities: a facial scar, rated as 30 percent disabling; residuals of a fracture of the right thumb, rated as 10 percent disabling; and genital herpes, rated as 0 percent disabiling.  Notably, he is not service-connected for disabilities of the knees, back, ankles, elbows, or wrists.  

The Veteran has not contended, and the evidence of record does not reveal, that irreparable damage is done to his outer garments because of the use of a physician-prescribed medication for his service-connected disabilities.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).   However, as discussed in a separate decision being issued concurrently, the Board has denied service connection for his claimed orthopedic disabilities of the back, knees, ankles, elbows, and wrists.  Thus, he has not been granted service-connection for the underlying disabilities in question.  

According to VA examination reports, he does use a splint for his service-connected orthopedic disability of the right thumb; this device, however, is not shown by the evidence of record to wear or tear clothing.  Also, while he is also service-connected for genital herpes, a disorder which occasionally requires the use of a medicated cream, this occasional use is not shown to result in any damage to his outer garments.  

Overall, the Board finds the preponderance of the evidence to be against the claim for an annual clothing allowance.  The Veteran does not have a service-connected disability which either requires the use of a medication or an orthopedic device which results in excessive wear or tear to his garments.  While he does have service-connected disabilities which result in the use of an orthopedic device and medicated creams, these are not shown by the evidence of record to result in wear and tear of his garments; thus, entitlement to a clothing allowance must be denied, and the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was provided VCAA notice in the form of a June 2013 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding what actions he needed to undertake and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued prior to the decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA medical records, and any identified private medical records have all been obtained.  He was afforded several VA medical examinations for the issue on appeal, most recently in June 2009.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the current issue sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

A clothing allowance for the year 2012 is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


